Citation Nr: 1145357	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an ocular disorder.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a disorder of the cervix, claimed as endocervix and curettage.  

4.  Entitlement to service connection for folliculitis, claimed as disease of the hair and hair follicles.  

5.  Entitlement to an initial compensable rating for residuals of sciatica.

6.  Entitlement to an initial compensable rating for keloid scar, right upper arm.

7.  Entitlement to an initial compensable rating for umbilicus keloid scar.

8.  Entitlement to an initial compensable rating for tension headaches. 

9.  Entitlement to an increased initial rating for service-connected right carpal tunnel syndrome, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased initial rating for service-connected left carpal tunnel syndrome, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased initial rating for service-connected polycystic ovary disease with hirsutism, currently evaluated as 10 percent disabling.  

12.  Entitlement to an increased initial rating for service-connected residuals of a fracture of the 1st metacarpal of the right foot, currently evaluated as 10 percent disabling.  

13.  Entitlement to an increased initial rating for service-connected chronic lumbar strain, currently evaluated as 10 percent disabling.  

14.  Entitlement to an increased initial rating for service-connected residuals of a left knee injury with arthritis, currently evaluated as 10 percent disabling.  

15.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD) with major depression and eating disorder, not otherwise specified (NOS), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The October 2007 rating decision denied claims for service connection for dry eye syndrome; thoracic spine scoliosis; cervical cervicitis; and disease of the hair, folliculitis.  Service connection for residuals of sciatica; keloid scar, upper right arm; umbilicus keloid scar; chronic lumbar strain; residuals of left knee injury with arthritis; and tension headaches was granted with noncompensable evaluations for each disability.  Service connection for right and left carpal tunnel syndrome; polycystic ovary disease with hirsutism; and residuals of a fracture of the 1st metacarpal of the right foot was granted with 10 percent ratings for each disability. And service connection for PTSD with major depression and an eating disorder, NOS, was granted with a 50 percent evaluation.   The effective date assigned for each disability was February 21, 2007, the day following the Veteran's discharge from active duty.  

In a June 2009 statement of the case (SOC), the ratings assigned for chronic lumbar strain and residuals of left knee injury with arthritis were increased to 10 percent, effective February 21, 2007.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.  

The October 2007 rating decision also denied claims for service connection for cervical spine strain and right knee pain.  Following the receipt of the Veteran's notice of disagreement, the RO appears to have granted service connection for both disabilities in the June 2009 SOC, to which a rating sheet entitled Decision Review Officer (DRO) Decision was attached.  VA regulations stipulate that a SOC must contain a summary of the evidence in the case relating to the issue(s) with which the appellant or representative has expressed disagreement.  See 38 C.F.R. § 19.29 (2011).  As the Veteran expressed her disagreement with the denial of service connection for cervical spine strain and right knee pain, the issuance of a SOC was not the correct means by which to implement a grant of service connection.  The Board does not have jurisdiction of these claims and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The claims for service connection for a thoracic spine disorder; a disorder of the cervix, claimed as endocervix and curettage; and folliculitis, claimed as disease of the hair and hair follicles; as well as all the claims for increased ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with dry eye syndrome in service and is currently diagnosed with the same condition.  



CONCLUSION OF LAW

The criteria for service connection for an ocular disorder, diagnosed as dry eye syndrome, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran originally filed a claim seeking entitlement to service connection for dry eye syndrome.  She asserts that she has worn contact lenses since the age of 18 and never had any problem with her eyes, to include dry eyes.  The Veteran reports that she wore glasses, not contact lenses, during her deployment to Iraq, where her eyes were exposed to heat, dust, sand and pollution.  She also indicates that following her deployment, she was in an in-service motor vehicle accident, during which the airbag deployed and residual dust got into her eyes.  See July 2009 statement in support of claim; September 2011 hearing transcript.  

The Veteran discussed several other ocular disorders after her substantive appeal was received.  In pertinent part, she asserts that she was diagnosed with refractive error/myopia, astigmatism, corneal neovascularization, Cogan Reese syndrome, and iridocorneal endothelial (ICE) syndrome while in service.  She testified that she was diagnosed with ICE and Cogan Reese syndrome after the in-service motor vehicle accident, that she has been evaluated for glaucoma since then, and that she uses artificial eye drops.  Id.  

The Veteran's service treatment records reveal that she was involved in a motor vehicle accident in June 2005, at which time she reported that the airbags deployed and the windshield broke.  It was noted that her glasses were knocked off and that she experienced some foreign body sensation in both eyes, left worse than right.  See emergency department treatment record.  The Veteran was diagnosed with dry eye syndrome in both eyes in February 2007.  See chronological record of medical care.  

The Veteran underwent a VA eye examination in July 2007, at which time her claims folder was not available for review.  The examiner noted that a VA Form 21-2507 stated that service records showed a diagnosis of dry eye syndrome in 2007 and that the Veteran had brought copies of her last eye examination notes, both dated in February 2007, which confirmed a February 2007 diagnosis of dry eye syndrome in both eyes.  In pertinent part, the Veteran complained of dryness in both eyes and pain behind her left eye.  She also reported slightly blurred vision with glasses and contact lenses and occasional tunnel vision.  A detailed ocular examination was performed; the examiner noted that the Veteran had no keratoconous, diplopia, visual field deficit, or enucleation.  The Veteran was diagnosed with dry eye syndrome, both eyes.  The examiner noted that there was no effect on vision or function and that it was more likely than not secondary to contact lens wear.  

Post-service medical evidence reveals that the Veteran has received treatment at the optometry outpatient clinic.  A November 2009 record reveals that she was seen with chief complaint of her eyes getting red when she wears her contacts.  Her ocular history revealed that she had possible ICE syndrome, had a positive history of dust getting into her eyes from a car airbag in 2005, and that she had a family history of glaucoma.  Following examination, the Veteran was assessed with glaucoma suspect, right eye greater than left (OD > OS); busacca nodules in both eyes (OU); dry eye syndrome OU; and refractive error OU.  A May 2010 record also contains an assessment of possible ICE syndrome, at which time it was also noted that the Veteran has stable intraocular pressure (IOP), clear Humphrey visual field (HVF), and possible thinning on optical coherence tomography in the right eye (OCT/OD).  

The evidence of record supports the Veteran's claim for service connection for an ocular disorder, diagnosed as dry eye syndrome.  This is so because she was diagnosed with dry eye syndrome during service in February 2007 and she currently has a diagnosis of dry eye syndrome.  The Board acknowledges the negative opinion regarding the etiology of the Veteran's dry eye syndrome provided at the time of the July 2007 VA examination, but based on the competent and credible assertions raised by the Veteran regarding this disorder, resolves reasonable doubt in her favor by finding that service connection for an ocular disorder, specifically the diagnosed dry eye syndrome, is warranted.  See 38 C.F.R. § 3.303(b).  

Service connection is not warranted, however, for the other ocular disorders the Veteran appears to be claiming are also related to service, to include refractive error/myopia, astigmatism, corneal neovascularization, Cogan Reese syndrome, glaucoma and ICE syndrome.  Refractive error of the eye, to include myopia and astigmatism, is not a disease or injury for which the Veteran can receive compensation.  See 38 C.F.R. § 3.303(c); see also Dorland's Illustrated Medical Dictionary 151, 1094 (28th ed. 1994).  In addition to the foregoing, there is no indication that the Veteran has currently been diagnosed with corneal neovascularization, Cogan Reese syndrome, glaucoma, and/or ICE syndrome, though "glaucoma suspect" and "possible ICE syndrome" have been assessed.  

The Board acknowledges the contention set forth by the Veteran and the fact that she is a nurse.  As such, she is competent to report having corneal neovascularization, Cogan Reese syndrome, glaucoma, and ICE syndrome.  There is no evidence to suggest, however, that she works as a nurse in a field pertaining to ocular disorders.  Moreover, the Veteran has not explained how she determined she had any of these conditions and the record is devoid of corroborative diagnoses, to include on examination.  For these reasons, the Board does not find the Veteran's assertions to be credible or probative.  See 38 C.F.R. § 3.159(a)(1); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  In light of the foregoing, service connection for any ocular disorder(s) besides dry eye syndrome is not warranted.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a March 2007 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and she was afforded an appropriate VA examination in connection with her claim for an ocular disorder.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for an ocular disorder, diagnosed as dry eye syndrome, is granted.  


REMAND

The Board finds that additional development is necessary before it can decide the remaining issues on appeal.  

The Veteran seeks entitlement to service connection for a thoracic spine disorder; a disorder of the cervix, claimed as endocervix and curettage; and folliculitis, claimed as disease of the hair and hair follicles.  Service treatment records reveal that she had complaints related to her mid-back; that she was treated for gynecological issues, to include abnormal pap smears, acute and chronic cervicitis, endocervix, curettage, epithelial cell abnormalities, and low grade squamous intraepithelial lesion encompassing human papillomavirus (HPV)/mild dysplasia/cervical intraepithelial neoplasia (CIN); and that she was treated for disease of the hair and hair follicles.  The Veteran underwent VA examinations pertaining to her claims for a thoracic spine disorder and a disorder of the cervix in July 2007 and August 2008; the VA examiners who diagnosed thoracic spine scoliosis failed to provide an opinion regarding its etiology, as did the examiner who performed the gynecological examination and noted several problems (to include abnormal pap test secondary to the acquisition of HPV while on active duty; chronic cervicitis; and low-grade dysplasia).  No VA examination specific to the claim for folliculitis, claimed as disease of the hair and hair follicles, was performed.  These deficiencies must be rectified on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection was granted for residuals of sciatica; keloid scar, right upper arm; umbilicus keloid scar; tension headaches; right and left carpal tunnel syndrome; polycystic ovary disease with hirsutism; residuals of a fracture of the 1st metacarpal of the right foot; chronic lumbar strain; residuals of a left knee injury with arthritis; and PTSD with major depression and eating disorder, NOS, following appropriate VA examinations conducted in July and August 2007.  These examinations are now over four years old.  

When a Veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded contemporaneous VA examinations for the purpose of ascertaining the current severity of her service-connected disabilities.  Recent VA treatment records should also be obtained.  

As the claims are being remanded for the foregoing reasons, the RO/AMC should also make efforts to obtain the private treatment records generated by the Veteran's psychologist, Dr. N.W.  See hearing transcript page 13.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Cleveland VAMC, dated since June 2010.  

2.  Make efforts to obtain the private treatment records generated by the Veteran's psychologist, Dr. N.W.  See hearing transcript page 13.  

3.  Schedule the Veteran for a VA examination of her thoracic spine, preferably by an orthopedist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the thoracic spine and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current thoracic spine disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service motor vehicle accidents.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Schedule the Veteran for a VA examination of her cervix, preferably by an obstetrician/gynecologist (OB/GYN).  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the cervix and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder of the cervix had its onset during active service or is related to any in-service disease, event, or injury, to include the alleged rape.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

5.  Schedule the Veteran for a VA examination of her skin, preferably by a dermatologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the hair and hair follicles and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder of the hair and hair follicles had its onset during active service or is related to any in-service disease, event, or injury.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

6.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of her orthopedic and neurological disabilities (sciatica; tension headaches; right and left carpal tunnel syndrome; residuals of a fracture of the 1st metacarpal of the right foot; chronic lumbar strain; and residuals of a left knee injury with arthritis).  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests, including range of motion studies, should be performed.  

The examiner(s) should identify all residuals attributable to the Veteran's service-connected sciatica; tension headaches; right and left carpal tunnel syndrome; residuals of a fracture of the 1st metacarpal of the right foot; chronic lumbar strain; and residuals of a left knee injury with arthritis.

The examiner(s) should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  In doing so, the examiner(s) must report the extent of the Veteran's pain-free range of motion.  To the extent possible, the examiner(s) should also express any functional loss in terms of additional degrees of limited motion of the affected joint.  

The examiner should determine the degree of severity of the Veteran's residuals of a fracture of the 1st metacarpal of the right foot (i.e., moderate, moderately severe, or severe). 

The examiner(s) should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent. 

The examiner(s) should identify any nerve(s) affected by any of the Veteran's service-connected disabilities.  The examiner(s) should discuss the extent, if any, of paralysis of the nerves involved (i.e., mild, moderate, or severe). 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her scar disabilities (keloid scar, right upper arm; umbilicus keloid scar).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected keloid scar, right upper arm; and umbilicus keloid scar.  The examiner is specifically requested to clarify whether the scar located on the Veteran's upper extremity is located on the right or left side.  

The examiner should describe the residual scars in detail, noting whether they are deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scars should be measured. 

The examiner should also state whether the scars of the upper extremity and umbilicus result in any limitation of function. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected polycystic ovary disease with hirsutism.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected polycystic ovary disease with hirsutism.  

The examiner should indicate whether the Veteran's symptoms are controlled by continuous treatment.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

8.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected PTSD with major depression and eating disorder, NOS.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

10.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


